Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed March 21st, 2022. Applicant’s amendments to claims 1, 5, 7, 11, 15, and 17, as described on pages 7-10 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “wherein the updated USM includes the at least one existing function and the at least one new function, and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller.” as supported by the specification paragraph [0009]. However, as they change the scope of the claim, new art rejections for claims 1, 5, 7, 11, 15, and 17 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller” in line 15-17 which appears to be indefinite for updating a setting menu in the head unit without updating the head unit software. Paragraph [0054] discloses that functions may be added to the USM without updating the controller, but paragraph [0060] states that the software for the controller must be updated or automatically updates when functions are added to the vehicle. Further clarification and correction is required. 

	Claim 11 is rejected for similar reasons as those found above. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

	For purpose of examination, the office interprets this claim as equivalent to customizing an appearance of a USM without changing the functionality through software updates. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1–9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US Pre-Granted Publication No. US 2019/0268420 A1 hereinafter “Acharya”) in view of Wagner et al. (US Pre-Granted Publication No. US 2017/0048359 A1 hereinafter “Wagner”) further still in view of Nicholson et al. (US Pre-Granted Publication No. US 2014/0068010 A1 hereinafter “Nicholson”).

	Regarding claim 1 Acharya discloses: 

	A method of managing a user setting menu (USM) of a vehicle, the method comprising: (Acharya [0134] [0188] wherein a user interface is set by a client and updated based on the respective client) … first setting information about at least one existing function implemented in the vehicle from at least one system controller through a first network using a first protocol; (Acharya [0141] [0148] wherein the client modules are all able to connect to external servers and transmit updates or changes to devices, see [0136] wherein the connections may be over a CAN network) … using a second protocol configured to support Service-Oriented Architecture; (Acharya [0167] wherein vehicle communications can consist of multiple protocols such as SOME/IP) transmitting the converted second setting information to a head unit controller (Acharya [0133] wherein the software updates for the client module may be for a head unit) configured to manage the USM through a second network using the second protocol; (Acharya [0028] [0167] wherein multiple forms of communication are able to be utilized between devices via multiple networks) transmitting third setting information about at least one new function added after production of the vehicle from a connectivity controller to the head unit controller through the second network; (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) providing, by the head unit controller, an updated USM based on the converted second setting information and the third setting information, (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) wherein the updated USM includes the at least one existing function (Acharya [0141] [0148] wherein the client modules are all able to connect to external servers and transmit updates or changes to devices, see [0136] wherein the connections may be over a CAN network) and the at least one new function (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) … 

	Acharya does not appear to disclose:

	acquiring, by a conversion controller, or converting, by the conversion controller, the first setting information into second setting information or and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller. 

	However, in the same field of endeavor of vehicle communication Wagner discloses:

	“acquiring, by a conversion controller,” and “converting, by the conversion controller, the first setting information into second setting information” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Additionally, Acharya and Wagner do not appear to disclose:

	and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller. 

	However, in the same field of endeavor of vehicle controls Nicholson discloses:

	“and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller.” (Nicholson [0026] [0035] fig. 14 wherein the USM is set up based on the customized user profile i.e. a custom interface with various functions without having to update and rewrite software code).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the updates without updating the software of Nicholson with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to allow for customization of an automobile USM in a way that allows for seamless transitions (Nicholson [0005-0006]).

	Regarding claim 2 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 1 and Acharya further disclose:

	The method according to claim 1, further comprising: 23Attorney Docket No. 15438-1116calling the USM; (Acharya [0134] [0188] wherein a user interface is set by a client and updated based on the respective client) executing a change in at least one of the at least one existing function or the at least one new function through the called USM; (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks to install new software, see also [0132]) and transmitting function setting information corresponding to the change from the head unit controller to at least one of the conversion controller or the connectivity controller. (Acharya [0144] [0167] [0345] wherein the transmission for the new software or update in the device includes transmitting to the target device directly or via a broker). 

	Regarding claim 3 Acharya in view of Wagner Nicholson disclose all of the limitations of claim 2 but Acharya does not appear to disclose:

	… wherein the function setting information corresponding to the change is in a type corresponding to the second protocol, and is transmitted through the second network.

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“wherein the function setting information corresponding to the change is in a type corresponding to the second protocol, and is transmitted through the second network.” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 4 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 3 and Acharya further discloses:

	The method according to claim 3, further comprising: when the function setting information corresponding to the change is transmitted (Acharya [0144] [0167] [0345] wherein the transmission for the new software or update in the device includes transmitting to the target device directly or via a broker) … and transmitting the converted function setting information from the conversion controller to a corresponding one of the at least one system controller through the first network. (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks).   

	Acharya does not appear to disclose: 

	to the conversion controller, converting, by the conversion controller, the function setting information into function setting information using the first protocol;

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“to the conversion controller, converting, by the conversion controller, the function setting information into function setting information using the first protocol;” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 5 Acharya in view of Wagner Nicholson disclose all of the limitations of claim 4 and Acharya further discloses:

	The method according to claim 4, wherein, when the function setting information corresponding to the change is transmitted … (Acharya [0144] wherein the client modules connect with the vehicle and transmit software updated to the target devices i.e. a head unit) a function corresponding to the change comprises the at least one new function influencing the at least one existing function or related to the at least one system controller. (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks to install new software, see also [0132]). 

	Acharya does not appear to disclose:

	the conversion controller

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“the conversion controller” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 6 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 1 and Acharya further discloses:

	The method according to claim 1, wherein the at least one new function is installed in the connectivity controller through wireless downloading from an external server. (Acharya [0028] [0167] wherein multiple forms of communication are able to be utilized between devices via multiple networks including wireless protocols).

	Regarding claim 7 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 1 and Acharya further discloses:

	The method according to claim 1, further comprising: executing the at least one new function accompanying operation of the at least one system controller among the at least one new function; (Acharya [0144] wherein the client modules connect with the vehicle and transmit software updated to the target devices i.e. a head unit) transmitting, by the connectivity controller, a control signal for a corresponding one of the at least one system controller (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks) … through the second network; (Acharya [0167] wherein one or more protocol is utilized, including SOME/IP) … and transmitting the converted control signal to the corresponding system controller through the first network. (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks).

	Acharya does not appear to disclose:

	to the conversion controller or converting, by the conversion controller, the control signal into a control signal using the first protocol;

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“to the conversion controller” and “converting, by the conversion controller, the control signal into a control signal using the first protocol;” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 8 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 1 and Acharya further discloses:

	The method according to claim 1, wherein each of the existing function information and new function information comprises at least one of whether each function is activated, objects to be controlled in each function, or a detailed operation condition of each function.  (Acharya [0072] [0322] wherein information of what is included, where the update should be, the timestamp of the update, and any additional information is included in the message).

	Regarding claim 9 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 1 but Acharya does not appear to explicitly disclose:

	… wherein; the first protocol comprises a Controller Area Network (CAN) protocol; and the second protocol comprises a Scalable Service-Oriented Middleware on Ethernet/IP (SOME/IP) protocol.  

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“wherein; the first protocol comprises a Controller Area Network (CAN) protocol; and the second protocol comprises a Scalable Service-Oriented Middleware on Ethernet/IP (SOME/IP) protocol.” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 11 Acharya discloses:

	A vehicle enabling management of a user setting menu (USM), the vehicle comprising: (Acharya [0134] [0188] wherein a user interface is set by a client and updated based on the respective client) at least one system controller configured to transmit first setting information about at least one existing function implemented in the vehicle (Acharya [0133] wherein the software updates for the client module may be for a head unit) through a first network using a first protocol; (Acharya [0141] [0148] wherein the client modules are all able to connect to external servers and transmit updates or changes to devices, see [0136] wherein the connections may be over a CAN network)26Attorney Docket No. 15438-1116 … configured to support Service-Oriented architecture; (Acharya [0167] wherein vehicle communications can consist of multiple protocols such as SOME/IP) a head unit controller configured to acquire the converted second setting information through a second network using the second protocol; (Acharya [0133] wherein the software updates for the client module may be for a head unit) and a connectivity controller configured to transmit third setting information about at least one new function added after production of the vehicle to the head unit controller through the second network, (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) wherein the head unit controller is configured to provide an updated the USM based on the converted second setting information and the third setting information.  (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) wherein the updated USM includes the at least one existing function (Acharya [0141] [0148] wherein the client modules are all able to connect to external servers and transmit updates or changes to devices, see [0136] wherein the connections may be over a CAN network) and the at least one new function (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks, see also [0132]) …

	Acharya does not appear to disclose:

	a conversion controller configured to acquire the first setting information through the first network and to convert the first setting information into second setting information using a second protocol

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“a conversion controller configured to acquire the first setting information through the first network and to convert the first setting information into second setting information using a second protocol” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Additionally, Acharya and Wagner do not appear to disclose:

	and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller. 

	However, in the same field of endeavor of vehicle controls Nicholson discloses:

	“and wherein the updated USM is provided by the head unit controller without updating software of the head unit controller.” (Nicholson [0026] [0035] fig. 14 wherein the USM is set up based on the customized user profile i.e. a custom interface with various functions without having to update and rewrite software code).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the updates without updating the software of Nicholson with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to allow for customization of an automobile USM in a way that allows for seamless transitions (Nicholson [0005-0006]).

	Regarding claim 12 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 11 and Acharya further discloses:

	The vehicle according to claim 11, wherein, when the USM is called (Acharya [0134] [0188] wherein a user interface is set by a client and updated based on the respective client) and a change in at least one of the at least one existing function or the at least one new function is executed through the called USM, (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks to install new software, see also [0132]) the head unit controller is configured to transmit function setting information corresponding to the change to at least one of the conversion controller or the connectivity controller.  (Acharya [0144] [0167] [0345] wherein the transmission for the new software or update in the device includes transmitting to the target device directly or via a broker).

	Regarding claim 13 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 12 but Acharya does not appear to disclose:

	… wherein the function setting information corresponding to the change is in a type corresponding to the second protocol, and is transmitted through the second network.

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“wherein the function setting information corresponding to the change is in a type corresponding to the second protocol, and is transmitted through the second network.” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 14 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 13 and Acharya further discloses:

	The vehicle according to claim 13, wherein, when the function setting information corresponding to the change is transmitted (Acharya [0144] [0167] [0345] wherein the transmission for the new software or update in the device includes transmitting to the target device directly or via a broker) … and transmit the converted function setting information to a corresponding one of the at least one system controller through the first network.  (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks).   

	Acharya does not appear to disclose:

	to the conversion controller, the conversion controller is configured to convert the function setting information into function setting information using the first protocol,

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“to the conversion controller, the conversion controller is configured to convert the function setting information into function setting information using the first protocol,” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]).

	Regarding claim 15 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 14 and Acharya further discloses:

	The vehicle according to claim 14, wherein, when the function setting information corresponding to the change is transmitted (Acharya [0144] wherein the client modules connect with the vehicle and transmit software updated to the target devices i.e. a head unit) … a function corresponding to the change comprises the at least one new function influencing the at least one existing function or related to the at least one system controller.  (Acharya [0142] wherein different networks are capable of being used in order to communicate with the client module and the vehicle over various networks to install new software, see also [0132]).

	Acharya does not appear to disclose:

	the conversion controller

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“the conversion controller” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 16 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 11 and Acharya further discloses:

	The vehicle according to claim 11, wherein the at least one new function is installed in the connectivity controller through wireless downloading from an external server.  (Acharya [0028] [0167] wherein multiple forms of communication are able to be utilized between devices via multiple networks including wireless protocols).

	Regarding claim 17 Acharya in view of Wagner and Nicholson disclose all of the limitations of claim 11 and Acharya further discloses:

	The vehicle according to claim 11, wherein, when the at least one new function accompanying operation of the at least one system controller among the at least one new function is executed: (Acharya [0144] wherein the client modules connect with the vehicle and transmit software updated to the target devices i.e. a head unit) the connectivity controller is configured to transmit a control signal for a corresponding one of the at least one system controller (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks) … through the second network; (Acharya [0167] wherein one or more protocol is utilized, including SOME/IP) … and transmit the converted control signal to the corresponding system controller through the first network.  (Acharya [0302] wherein the vehicle controllers will be updated according to a set policy using CAN networks).

	Acharya does not appear to disclose:

	to the conversion controller or and the conversion controller is configured to convert the control signal into a control signal using the first protocol,

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	“to the conversion controller” and “and the conversion controller is configured to convert the control signal into a control signal using the first protocol,” (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Regarding claim 18 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 11 and Acharya further discloses:

	The vehicle according to claim 11, wherein each of the existing function information and new function information comprises at least one of whether each function is activated, objects to be controlled in each function, or an operation condition of each function.  (Acharya [0072] [0322] wherein information of what is included, where the update should be, the timestamp of the update, and any additional information is included in the message).

	Regarding claim 19 Acharya in view of Wagner and Nicholson discloses all of the limitations of claim 11 but Acharya does not appear to explicitly disclose: 

	29Attorney Docket No. 15438-1116the first protocol comprises a Controller Area Network (CAN) protocol; and the second protocol comprises a Scalable Service-Oriented Middleware on Ethernet/IP (SOME/IP) protocol.

	However, in the same field of endeavor of vehicle communications Wagner discloses:

	the first protocol comprises a Controller Area Network (CAN) protocol; and the second protocol comprises a Scalable Service-Oriented Middleware on Ethernet/IP (SOME/IP) protocol. (Wagner [0020] [0027] wherein a first to second conversion occurs, and the protocols include CAN and SOME/IP protocols). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conversion capabilities of Wagner with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to simplify communication between devices through adapting vehicle communications in an automated and dynamic manner and reducing complexity with the conversion (Wagner [0008]). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya and Wagner and Nicholson as applied to claim 1 above, and further in view of Patil et al. (US Pre-Granted Publication No. US 2020/0162318 A1 hereinafter “Patil”).

	Regarding claim 10 Acharya in view of Wagner disclose all of the limitations of claim 1 and Acharya further discloses:

	… having recorded thereon a program to execute the method according to claim 1. (Acharya [0134] [0188] wherein a user interface is set by a client and updated based on the respective client)

	Acharya does not appear to disclose:

	A non-transitory computer readable recoding medium

	However, in the same field of endeavor of vehicle communications Patil discloses:

	“A non-transitory computer readable recoding medium” (Patil [0054] [0094] wherein the connected car network migration includes non-transitory computer-readable storage media).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-transitory medium of Patil with the vehicle system of Acharya because one of ordinary skill would have been motivated to make this modification in order to allow for a secure way of storing the needed information for operation of the vehicle system  (Patil [0083] [0092]). 



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170046962 A1 discloses a common operating system for aircraft operations with updated displays 
US 8924953 A1 discloses a means for adding systems to an automobile through updating setting files
US 20130198737 A1 discloses a means for a user to update a vehicle display, appearance, sounds, icons, and the like 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664